This cause was finally determined by this Court, Fall Term, 1919, and is reported 178 N.C. 548. Upon the coming down of the opinion, the defendant tendered a judgment, which the court refused to sign. The court rendered the following judgment:
Upon consideration of the certificate of the Supreme Court filed herein, it is therefore ordered that the former judgment be, and it is, affirmed, as to Wood Horton and Larkin Horton, and as to Charlie Horton and Robert Welch the action is dismissed. The said Charlie Horton and Robert Welch will recover their costs in the Superior Court.
                                                   W. J. ADAMS, Judge Presiding.
We are of opinion that the judgment rendered by his Honor is in strict conformity with the opinion of this Court.
Affirmed.